     Case 5:21-cv-00320 Document 55 Filed 08/04/21 Page 1 of 1 PageID #: 1724




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT BECKLEY


BELLWOOD CORP., et al.,

               Plaintiffs,

v.
                                                    CIVIL ACTION NO. 5:21-cv-00320
CARTER BANK & TRUST, et al.,

               Defendants.
                                            ORDER

               Pending is Plaintiffs’ Motion to Extend Response Deadlines to Permit Ruling on

Motion for Limited Discovery [Doc. 54], filed August 3, 2021. Plaintiffs note that Defendants

oppose the Motion. [Id. at 2].

                                               I.

               Plaintiffs move to extend the response deadline to Defendants’ motions to dismiss

until twenty-one days after the Court rules on Plaintiffs’ pending motion for jurisdictional

discovery. Plaintiffs contend they are unable to adequately respond to Defendants’ motions to

dismiss without such discovery. As noted, Defendants oppose the instant motion.

               Upon review, the Court DENIES the Motion [Doc. 54]. The Court will address the

necessity, if any, of a period of jurisdictional discovery following full briefing of all

extant motions. The Plaintiffs are thus ORDERED to respond to Defendants’ motions to

dismiss on or before August 13, 2021.

               The Clerk is directed to send a copy of this Order to counsel of record and to any

unrepresented party.

                                                    ENTERED: August 4, 2021
